04/28/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 22-0116

IN THE MATTER OF

D.P., A.P., and A.P,

      Youths in Need of Care


            ORDER GRANTING MOTION TO CONSOLIDATE


      Upon consideration of Appellant Mother D.M.P.’s, Motion to

Consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. DA 22-0116, DA 22-0117 and DA 22-0118 are

hereby consolidated under Cause No. DA 22-0116 and henceforth captioned

as above.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                         April 28 2022